Exhibit 10.2

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is entered into as of November 19,
2017, by and between CAVIUM, INC., a Delaware corporation (the “Company”), and
the shareholders of MARVELL TECHNOLOGY GROUP LTD., a Bermuda exempted company
(“Parent”), listed on Exhibit A (each, a “Specified Shareholder”).

RECITALS

A.    Each Specified Shareholder is a holder of record and the “beneficial
owner” (within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended) of certain common shares of Parent.

B.    Parent, Kauai Acquisition Corp., a Delaware corporation (“Merger Sub”),
and the Company are entering into an Agreement and Plan of Merger of even date
herewith (the “Merger Agreement”) which provides (subject to the conditions set
forth therein) for the merger of Merger Sub into the Company (the “Merger”).

C.    In the Merger, each outstanding share of common stock of the Company is to
be converted into the right to receive a combination of cash and Parent Common
Shares (as defined below), as provided in the Merger Agreement.

D.    The Merger Agreement contemplates that Parent’s shareholders will vote on
the issuance of Parent Common Shares in connection with the Merger.

E.    Each Specified Shareholder is entering into this Agreement in order to
induce the Company to enter into the Merger Agreement.

AGREEMENT

The parties to this Agreement, intending to be legally bound, agree as follows:

SECTION 1. CERTAIN DEFINITIONS

For purposes of this Agreement:

(a)    Each Specified Shareholder shall be deemed to “Own” or to have acquired
“Ownership” of a security if such Specified Shareholder: (i) is the record owner
of such security; or (ii) is the “beneficial owner” (within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, as amended) of such security.

(b)    “Parent Common Share” shall mean a common share, $0.002 par value per
share, of Parent.

(c)    “Person” shall mean any: (i) individual; (ii) corporation, limited
liability company, partnership or other entity; or (iii) governmental authority.

(d)    A Specified Shareholder’s “Subject Securities” shall mean: (i) all Parent
Common Shares Owned by such Specified Shareholder as of the date of this
Agreement with respect to which such

 



--------------------------------------------------------------------------------

Specified Shareholder has voting rights; and (ii) all additional Parent Common
Shares of which such Specified Shareholder acquires Ownership during the period
from the date of this Agreement through the Voting Expiration Date with respect
to which such Specified Shareholder has voting rights. A Specified Shareholder’s
Subject Securities shall not include any Parent Common Shares that a Specified
Shareholder sells or otherwise disposes of following the date of this Agreement.

(e)    “Voting Expiration Date” shall mean the earliest of: (i) the date upon
which the Merger Agreement is validly terminated; (ii) the date upon which the
Merger becomes effective; (iii) the date of any amendment, modification or
supplement to the Merger Agreement, in each such case if such amendment,
modification or supplement materially and adversely affects the economic
interests or share ownership of Parent’s shareholders; (iv) the date upon which
the Company and the Specified Shareholders agree to terminate this Agreement in
writing; (v) the date upon which the board of directors of Parent makes a Parent
Adverse Recommendation Change; (vi) the date upon which the board of directors
of the Company makes a Company Adverse Recommendation Change; and (vii) the date
of any Company Triggering Event.

(f)    Capitalized terms used but not otherwise defined in this Agreement have
the meanings assigned to such terms in the Merger Agreement.

SECTION 2. TRANSFER OF VOTING RIGHTS

2.1    Restriction on Transfer of Voting Rights. During the period from the date
of this Agreement through the Voting Expiration Date, each Specified Shareholder
shall ensure that: (a) none of such Specified Shareholder’s Subject Securities
is deposited into a voting trust; and (b) other than any proxy that may be
granted under Section 3.2, no proxy is granted, and no voting agreement or
similar agreement is entered into, with respect to any of such Specified
Shareholder’s Subject Securities, in each case except as otherwise permitted by
this Agreement.

SECTION 3. VOTING OF SHARES

3.1    Voting Covenant. Each Specified Shareholder hereby agrees that, prior to
the Voting Expiration Date, at any meeting of the shareholders of Parent,
however called, and at every adjournment or postponement thereof, and in any
action by written consent of the shareholders of Parent, unless otherwise
directed in writing by the Company, such Specified Shareholder shall cause such
Specified Shareholder’s Subject Securities to be voted:

(a)    in favor of the Parent Share Issuance and in favor of any action in
furtherance of the Parent Share Issuance;

(b)    against any action or agreement that would result in a breach of any
representation, warranty, covenant or obligation of Parent in the Merger
Agreement; and

(c)    against any action, agreement, proposal or transaction involving Parent
or any of its subsidiaries which is intended, or could reasonably be expected,
to impede, interfere with, delay, postpone, discourage or adversely affect the
Parent Share Issuance or any of the other transactions contemplated by the
Merger Agreement or this Agreement.

Prior to the Voting Expiration Date, no Specified Shareholder shall enter into
any agreement or understanding with any Person to vote or give instructions in
any manner inconsistent with clause “(a)”, “(b)” or “(c)” of the preceding
sentence. Except as set forth in or contemplated by this Agreement, each

 

2



--------------------------------------------------------------------------------

Specified Shareholder may vote such Specified Shareholder’s Subject Securities
in his, her or its discretion on all matters submitted for the vote of Parent’s
shareholders or in connection with any meeting or written consent of Parent’s
shareholders.

3.2    PROXY.

(a)    Solely in the event of a failure by any Specified Shareholder to act in
accordance with such Specified Shareholder’s obligations as to voting pursuant
to Section 3.1 prior to the termination of this Agreement, each Specified
Shareholder hereby irrevocably appoints the Company as its attorney-in-fact and
proxy with full power of substitution and resubstitution, to the full extent of
such Specified Shareholder’s voting rights with respect to such Specified
Shareholder’s Subject Securities (which proxy is irrevocable and which
appointment is coupled with an interest), to vote all such Specified
Shareholder’s Subject Securities in accordance with Section 3.1 at any meeting
of the shareholders of Parent, however called, and at every adjournment or
postponement thereof, and in connection with any action by written consent of
the shareholders of Parent. Any proxy or power of attorney granted hereunder
shall terminate upon the termination of this Agreement.

(b)    No Specified Shareholder shall enter into any tender, voting or other
similar agreement, or grant a proxy or power of attorney, with respect to such
Specified Shareholder’s Subject Securities that is inconsistent with this
Agreement or otherwise take any other action with respect to such Specified
Shareholder’s Subject Securities that would in any way restrict, limit or
interfere with the performance of such Specified Shareholder’s obligations
hereunder or the transactions contemplated hereby.

SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE SPECIFIED SHAREHOLDERS

Each Specified Shareholder hereby represents and warrants to the Company as
follows:

4.1    Authorization, etc. Such Specified Shareholder has the absolute and
unrestricted right, power, authority and capacity to execute and deliver this
Agreement and to perform such Specified Shareholder’s obligations hereunder.
This Agreement has been duly executed and delivered by such Specified
Shareholder and constitutes the legal, valid and binding obligation of such
Specified Shareholder, enforceable against such Specified Shareholder in
accordance with its terms, subject to: (a) laws of general application relating
to bankruptcy, insolvency and the relief of debtors; and (b) rules of law
governing specific performance, injunctive relief and other equitable remedies.
If such Specified Shareholder is a corporation, then such Specified Shareholder
is a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it was incorporated. If such Specified
Shareholder is a general or limited partnership, then such Specified Shareholder
is a partnership duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it was organized. If such Specified
Shareholder is a limited liability company, then such Specified Shareholder is a
limited liability company duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it was organized.

4.2    No Conflicts or Consents.

(a)    The execution and delivery of this Agreement by such Specified
Shareholder do not, and the performance of this Agreement by such Specified
Shareholder will not: (i) conflict with or violate any law, rule, regulation,
order, decree or judgment applicable to such Specified Shareholder or by which
such Specified Shareholder or any of such Specified Shareholder’s properties is
or may be bound or affected in any material respect; or (ii) result in or
constitute (with or without notice or lapse of time)

 

3



--------------------------------------------------------------------------------

any breach of or default under, or give to any other Person (with or without
notice or lapse of time) any right of termination, amendment, acceleration or
cancellation of, or result (with or without notice or lapse of time) in the
creation of any encumbrance or restriction on any of such Specified
Shareholder’s Subject Securities pursuant to, any material Contract to which
such Specified Shareholder is a party or by which such Specified Shareholder or
any of such Specified Shareholder’s affiliates or properties is or may be bound
or affected.

(b)    The execution and delivery of this Agreement by such Specified
Shareholder do not, and the performance of this Agreement by such Specified
Shareholder will not, require any consent or approval of any Person, except
where the failure to obtain such consent or approval would not materially
interfere with such Specified Shareholder’s ability to perform such Specified
Shareholder’s obligations under this Agreement.

4.3    Title to Securities. As of the date of this Agreement: (a) such Specified
Shareholder holds of record or beneficially (free and clear of any encumbrances
or restrictions) the number of Parent Common Shares set forth opposite his, her
or its name under the heading “Shares Held of Record or Beneficially” on Exhibit
A; and (b) such Specified Shareholder does not Own any shares of Parent other
than the Parent Common Shares set forth opposite his, her or its name on Exhibit
A (except that Peter A. Feld may be deemed to beneficially Own the Parent Common
Shares underlying the restricted stock units he holds).

SECTION 5. ADDITIONAL COVENANTS OF THE SPECIFIED SHAREHOLDERS

5.1    Specified Shareholder Information. Each Specified Shareholder hereby
agrees to permit Parent, Merger Sub and the Company to: (a) publish and disclose
in any proxy statement, prospectus, current report on Form 8-K or any other
document or schedule required to be filed with the SEC or any other regulatory
authority in connection with the Merger or the Parent Share Issuance such
Specified Shareholder’s identity and ownership of Parent Common Shares, and the
nature of such Specified Shareholder’s obligations under this Agreement; and
(b) file this Agreement as an exhibit to any proxy statement, prospectus,
current report on Form 8-K or any other document or schedule required to be
filed with the SEC or any other regulatory authority in connection with the
Merger or the Parent Share Issuance.

5.2    Further Assurances. From time to time and without additional
consideration, each Specified Shareholder shall execute and deliver, or cause to
be executed and delivered, such additional certificates, instruments and other
documents, and shall take such further actions, reasonably necessary under
applicable law to perform its obligations as expressly set forth under this
Agreement.

SECTION 6. MISCELLANEOUS

6.1    No Limitations on Actions. The parties hereto acknowledge that Peter A.
Feld is entering into this Agreement solely in his capacity as the beneficial
owner of his Subject Securities and this Agreement shall not limit or otherwise
affect his actions or fiduciary duties in his capacity as a director of Parent.
The Company shall not assert any claim that any action taken by Mr. Feld in his
capacity as a director of Parent violates any provision of this Agreement.
Nothing in this Agreement shall preclude a Specified Shareholder from making
such filings as are required by applicable law in connection with the entering
into of this Agreement, including an amendment to any Schedule 13D or Schedule
13G previously filed by a Specified Shareholder with the Securities and Exchange
Commission.

 

4



--------------------------------------------------------------------------------

6.2    Termination. This Agreement shall terminate on the Voting Expiration
Date; provided, however, that: (a) this Section 6 shall survive the termination
of this Agreement and shall remain in full force and effect; and (b) the
termination of this Agreement shall not relieve any Specified Shareholder from
any liability arising from any breach of any provision of this Agreement prior
to such termination. For the avoidance of doubt, the representations and
warranties herein shall not survive the termination of this Agreement.

6.3    Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when received at the address or
facsimile telephone number set forth beneath the name of such party below (or at
such other address or facsimile telephone number as such party shall have
specified in a written notice given to the other parties):

if to a Specified Shareholder:

at the address set forth opposite the name of such Specified Shareholder on
Exhibit A; and

if to the Company:

Cavium, Inc.

2315 N. First Street

San Jose, CA 95131

Attn: Vincent Pangrazio

Fax: (408) 577-1992

6.4    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

6.5    Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings between the parties with respect thereto. No
addition to or modification of any provision of this Agreement shall be binding
upon any party unless made in writing and signed by each of the parties.

6.6    Assignment; Binding Effect. Except as provided herein, neither this
Agreement nor any of the interests or obligations hereunder may be assigned or
delegated by any Specified Shareholder without the prior written consent of the
Company, and any attempted or purported assignment or delegation of any of such
interests or obligations shall be void. Subject to the preceding sentence, this
Agreement shall be binding upon each Specified Shareholder and each Specified
Shareholder’s successors and assigns and, as applicable, each Specified
Shareholder’s heirs, estate, executors and

 

5



--------------------------------------------------------------------------------

personal representatives, and shall inure to the benefit of the Company and its
successors and assigns. Nothing in this Agreement is intended to confer on any
Person (other than the Company and its successors and assigns) any rights or
remedies of any nature.

6.7    Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. Each
Specified Shareholder agrees that, in the event of any breach or threatened
breach by such Specified Shareholder of any covenant or obligation contained in
this Agreement, the Company shall be entitled (in addition to any other remedy
that may be available to it, including monetary damages) to seek and obtain:
(a) a decree or order of specific performance to enforce the observance and
performance of such covenant or obligation; and (b) an injunction restraining
such breach or threatened breach. Each Specified Shareholder further agrees that
neither the Company nor any other Person shall be required to obtain, furnish or
post any bond or similar instrument in connection with or as a condition to
obtaining any remedy referred to in this Section 6.6, and each Specified
Shareholder irrevocably waives any right he, she or it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument.

6.8    Governing Law; Jurisdiction; Waiver of Jury Trial.

(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof. In any action
between the parties arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement, each of the parties irrevocably and
unconditionally consents and submits to the jurisdiction and venue of the Court
of Chancery of the State of Delaware in and for New Castle County, Delaware (or,
if the federal courts have exclusive jurisdiction over the matter, the United
States District Court for the District of Delaware).

(b)    EACH PARTY HERETO IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A JURY
TRIAL IN CONNECTION WITH ANY LEGAL PROCEEDING RELATING TO THIS AGREEMENT OR THE
ENFORCEMENT OF ANY PROVISION OF THIS AGREEMENT.

6.9    Counterparts. This Agreement may be executed in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

6.10    Captions. The captions contained in this Agreement are for convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.

6.11    Waiver. No failure on the part of the Company to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of the
Company in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy. The Company shall not be deemed to have waived any
claim available to the Company arising out of this Agreement, or any power,
right, privilege or remedy of the Company under this Agreement, unless the
waiver of such claim, power, right, privilege or remedy is expressly set forth
in a written instrument duly executed and delivered on behalf of the Company;
and any such waiver shall not be applicable or have any effect except in the
specific instance in which it is given.

 

6



--------------------------------------------------------------------------------

6.12    Construction.

(a)    For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include masculine
and feminine genders.

(b)    The parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c)    As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d)    Except as otherwise indicated, all references in this Agreement to
“Sections” and “Exhibits” are intended to refer to Sections of this Agreement
and Exhibits to this Agreement.

[Signature page follows.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

CAVIUM, INC.

By:

 

/s/ Vincent Pangrazio

 

Name: Vincent Pangrazio

  Title: SVP & General Counsel

Signature Page to Voting Agreement

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

SPECIFIED SHAREHOLDER

 

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD

By:  

Starboard Value LP,

its investment manager

 

STARBOARD VALUE AND OPPORTUNITY S LLC

By:  

Starboard Value LP,

its manager

 

STARBOARD VALUE AND OPPORTUNITY C LP

By:  

Starboard Value R LP,

its general partner

 

STARBOARD VALUE LP

By:  

Starboard Value GP LLC,

its general partner

 

STARBOARD LEADERS JULIET LLC

By:  

Starboard Value A LP,

its managing member

 

STARBOARD LEADERS SELECT II LP

By:  

Starboard Leaders Select II GP LLC,

its general partner

 

STARBOARD T FUND LP

By:  

Starboard Value A LP,

its general partner

 

PETER A. FELD

By:  

/s/ Peter A. Feld

  Name: Peter A. Feld   Title: Authorized Signatory

Signature Page to Voting Agreement

 



--------------------------------------------------------------------------------

EXHIBIT A

SPECIFIED SHAREHOLDERS

 

Name

  

Address

  

Shares Held of Record or
Beneficially

Starboard Value LP   

777 Third Avenue,

18th Floor, New York,

New York 10017

   1,772,606 Starboard Value and Opportunity Master Fund Ltd   

89 Nexus Way, Camana

Bay, PO Box 31106,

Grand Cayman KY1-

1205, Cayman Islands

   13,495,491 Starboard Value and Opportunity S LLC   

777 Third Avenue,

18th Floor, New York,

New York 10017

   1,588,369 Starboard Value and Opportunity C LP   

777 Third Avenue,

18th Floor, New York,

New York 10017

   877,932 Starboard Leaders Juliet LLC   

777 Third Avenue,

18th Floor, New York,

New York 10017

   9,310,245 Starboard Leaders Select II LP   

777 Third Avenue,

18th Floor, New York,

New York 10017

   3,792,301 Starboard T Fund LP   

777 Third Avenue,

18th Floor, New York,

New York 10017

   2,883,842 Peter A. Feld   

777 Third Avenue,

18th Floor, New York,

New York 10017

   20,568

 

A-1